               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

ERIC THIGPEN,

                   Plaintiff,                          4:18-CV-3100

vs.
                                                       JUDGMENT
OMAHA TRUCK CENTER, INC., a
Nebraska corporation,

                   Defendant.

      On the parties' stipulation for dismissal with prejudice (filing 59), this
case is dismissed with prejudice, with each party to bear his or its own costs
and fees.


      Dated this 6th day of September, 2019.

                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
